Dolan, RJ.
In this action, the plaintiff seeks damages resulting from the failure of the defendant to pay plaintiff’s tax liability as allegedly to be required by the terms of an employment contract. The court found for the defendant and plaintiff appealed to this division.
We do not reach the merits of this appeal because no briefs were filed by the parties. “Failure to file a brief in accordance with Rule 64(f), Dist./Mun. Cts. R. Civ. P. precludes appellate review. Thoresen v. LeTendre, 1983 Mass. App. Div. 191, 193. Such failure constitutes a waiver of the right to appellate review. Sheridan v. Travelers Insurance Co., 57 Mass. App. Dec. 131 (1976); Soscia v. Soscia, 310 Mass. 418, 420 (1941).” Ashley Ford Sales, Inc. v. Royal Insurance Company of America, 1992 Mass. App. Div. 253.
The report is dismissed.
So ordered.